UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6974



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHRISTOPHER LANE PITMAN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville.    Richard L. Voorhees,
District Judge. (CR-96-12, CA-99-43-1-5-V)


Submitted:   February 24, 2000             Decided:   March 1, 2000


Before MOTZ and KING, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Christopher Lane Pitman, Appellant Pro Se. Brian Lee Whisler, OF-
FICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Christopher Lane Pitman seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West

Supp. 1999) and motion for reconsideration.    We have reviewed the

record and the district court’s opinion and find no reversible

error.     Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.      See

United States v. Pitman, Nos. CR-96-12; CA-99-43-1-5-V (W.D.N.C.

April 27 & July 12, 1999).*   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




     *
       Although the district court’s orders are marked as “filed”
on April 21, 1999, and July 2, 1999, the district court’s records
show that they were entered on the docket sheet on April 27, 1999,
and on July 12, 1999, respectively. Pursuant to Rules 58 and 79(a)
of the Federal Rules of Civil Procedure, it is the date the order
was entered on the docket sheet that we take as the effective date
of the district court’s decision. See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                  2